Title: To Alexander Hamilton from John H. Buell, 25 January 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington 25 Jany 1800
          
          I have the honor to acknowledge the receipt of your Letter of the 10th. and also of the 14th. Instant, both of which came by yesterdays mail—
          Lieut. Dwight is at Manchester 20 Miles from this where I had sent him for the purpose of Recruiting. he shall leave this for New York by the next Stage—
          The General Court Martial of which Capt McClary is appointed President shall be Assembled as soon as possible—The Capt. is now at Newbury 160 Miles from this and is out of health and has been all Winter I had it in Contemplation to have struck out his name and inserted Capt Bissels who is at Westminster 60 miles from this but fearing it might not meet your Approbation I have sent for Capt McClary—
          Should his ill health prevent his coming I must wait your further orders—
          Since Lieut. Dwight has been here he has been charged at different times of ungentlemanlike behaviour, in one instance only a Complaint came to me officially and I was about to arrest him but in consequence of the solicitation of a number of Gentlemen among which was the Officer that complained I was induced to pass over it on his most solemn promise to pursue a better line of Conduct in future—
          I am mortified that we do not recruit faster but I have not a doubt but that all my Officers are industrious in their business and believe in future that we shall be more succesful—
          I have concluded to start this afternoon for Newbury to visit Capt McClarys Post as I have not as yet been there, I shall Return as soon as possible and report myself to the Genl.
          I am Sir With the Greatest Respect Your Hubl. Servt.
          
            John H. Buell Major
            US. 2d. Regt. Infantry
          
          Majr. Genl. Hamilton
        